 1

 2

 3

 4

 5

 6

 7

 8                            IN THE UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10                                       SACRAMENTO DIVISION
11

12
     HENRY A. JONES,                                        2:13-cv-00451 AC P
13
                                             Plaintiff, STIPULATION AND [PROPOSED]
14                                                      ORDER EXTENDING DEADLINES
                    v.
15                                                          Judge:        Hon. Allison Claire
                                                            Trial Date:   None set
16   P. KUPPINGER, et al.,                                  Action Filed: March 6, 2013
17                                        Defendants.
18

19          Plaintiff Henry A. Jones and Defendants Kuppinger and Moore, by and through their

20   respective counsel, submit this stipulation and proposed order to extend the December 28, 2018

21   deadline to conduct expert discovery, and the January 25, 2019 joint pretrial statement deadline,

22   each by forty days.

23          1.   On August 21, 2018, the Court granted Plaintiff’s first ex parte motion to modify the

24   scheduling order and to reopen discovery. ECF No. 146. The Court ordered the parties to

25   disclose their experts by October 5, 2018; permitted expert discovery through November 30,

26   2018; and ordered the parties to file a joint pretrial statement by January 25, 2019. Id.

27   ////
28   ////
                                                        1
                                    Stipulation and [Proposed] Order Extending Deadlines (2:13-cv-00451-AC (PC))
 1          2.   Defendants served their expert disclosures and reports on October 3, 2015.
 2          3.   On October 19, 2018, the Court granted Plaintiff’s second ex parte motion to further
 3   modify the scheduling order. ECF No. 156. The Court ordered the parties to disclose their
 4   experts by November 16, 2018; permitted expert discovery through December 28, 2018; and
 5   maintained the January 25, 2019 deadline to file the joint pretrial statement.
 6          4.   Plaintiff served expert disclosures on November 14, 2018. However, the disclosure
 7   did not include any expert reports.
 8          5.   On December 3, 2018, having not received Plaintiff’s expert reports, Defendants’
 9   counsel emailed Plaintiff’s counsel to confirm whether Plaintiff’s expert reports were served.
10   The same day, Plaintiff’s counsel emailed a copy of an expert report by Leonard Vare dated
11   November 30, 2018.
12          6.   Due to the delay, and because of the upcoming holiday schedules, additional time is
13   needed in order to have sufficient time for the parties to conduct expert discovery.
14          7.   Accordingly, the parties stipulate and propose the expert discovery deadline be
15   extended by forty days to February 6, 2019, and the joint pretrial statement deadline be extended
16   by forty days to March 6, 2019.
17          8.   This is Defendants’ first request to modify these deadlines.
18   ////
19

20   ////
21

22   ////
23

24   ////
25

26   ////
27

28   ////
                                                       2
                                   Stipulation and [Proposed] Order Extending Deadlines (2:13-cv-00451-AC (PC))
 1        IT IS SO STIPULATED.
 2        Dated: December 14, 2018                /s/ Chijoke Ikonte (as authorized on 12/14/2018)
                                                    Chijoke Ikonte
 3                                                  Akudinobi & Ikonte
                                                    Attorney for Plaintiff Henry Jones
 4

 5
          Dated: December 14, 2018                  XAVIER BECERRA
 6                                                  Attorney General of California
                                                    JON S. ALLIN
 7                                                  Supervising Deputy Attorney General
 8                                                  /s/ David C. Goodwin
 9                                                  DAVID C. GOODWIN
                                                    Deputy Attorney General
10                                                  Attorney for Defendants Kuppinger and Moore

11

12
                                        IT IS SO ORDERED.
13
     Dated: December 14, 2018
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                    3
                                Stipulation and [Proposed] Order Extending Deadlines (2:13-cv-00451-AC (PC))
